DETAILED ACTION
Response to Amendment
Applicant’s Amendment, filed 05/16/2022 has been entered. Claims 6-20 have been cancelled. Claims 21-34 have been added. Claims 1-5 and 21-34 are pending in the Application.

Response to Arguments
Applicant's arguments filed 05/16/2022 with respect to the double patenting rejection have been fully considered but they are not persuasive.
Regarding claim 1, Applicant submitted that the claims of the ‘498 Patent do not disclose the newly amended limitation “wherein the compute blade is mounted at a first layer, the memory blade is mounted at a second layer that is different from the first layer, and the computer blade is communicated with the memory blade by supporting of an interconnect blade.” The Examiner submits that the ‘498 Patent’s claim 2 disclose “configured to communicate data between the compute blade and the memory blade.”  The amended claim 1 only differ in that it further recite the compute blade is mounted in a first layer and the memory blade is mounted in a second layer different from the first layer. However, it is well-known in the art the compute blade and memory blade are mounted in different layers as taught by Loh (see figure 1 shows that processor 105 and off-chip memory are mounted at two different sites or layers, see para 0035, Off-chip memory 130 may be separate from processor 105. For example, off-chip memory 130 may be implemented as one or more DRAM chips). Therefore, it would have been obvious to provide a compute blade and memory blade in two different layers. The motivation is to provide functions of data processing and storing in two separate sites to avoid common failure. Please see below for the detailed double patenting rejection.

Applicant's arguments filed 05/16/2022 with respect to the prior art rejection of claim 1 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that Loh fails to teach the newly amended limitation “wherein the compute blade is mounted at a first layer, the memory blade is mounted at a second layer that is different from the first layer, and the computer blade is communicated with the memory blade by supporting of an interconnect blade.” Applicant submitted that stacked memory 125 is directly stacked on the processor 105 therefore forming a single unit that cannot be physically separated from each other. The Examiner respectfully disagrees. Loh discloses that memory 125 is directly stacked on top of processor 105 however, this does NOT mean that memory 125 and processor 105 is a single unit. It is clear that in figure 1A memory 125 and processor 105 are two separated entities stacked on top of each other. Nonetheless, the Examiner further submits that off-chip memory 130 which is also interpreted as a memory blade is separated from the processor 105 and is connected to the processor through intra-node interconnects and/or system interconnects e.g. an interconnect blade (see para 0041, to access memory 190 on node 175, processor 145 may use the intra-node interconnect of node 140, memory controller 160, system interconnect 170, and memory controller 192).
Based on the reasoning above, the rejection should be maintained. Please see below for the detailed rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 21-34  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,860,498 in view of Loh et al US publication US 20120311269.
Claim 1 of the instant application claimed a data processing system comprising a compute blade, a memory blade and an interconnect blade that is identical to the data processing system of the Patent’s claims 1 and 2. But, claim 1 is differ in that it further recite the compute blade is mounted in a first layer and the memory blade is mounted in a second layer different from the first layer. However, it is well-known in the art the compute blade and memory blade are mounted in different layers as taught by Loh (see figure 1 shows that processor 105 and off-chip memory are mounted at two different sites or layers, see para 0035, Off-chip memory 130 may be separate from processor 105. For example, off-chip memory 130 may be implemented as one or more DRAM chips). Therefore, it would have been obvious to provide a compute blade and memory blade in two different layers. The motivation is to provide functions of data processing and storing in two separate sites to avoid common failure. Please see table below for the claim comparison.
Further, the limitation of the remaining claims 2-5 and 21-34 are found with minor variations in the recitation of the patents claims 1-14.

Instant Application (16/860,850)
Patent 10,860,498
Claim 1: A data processing system comprising:
a compute blade configured to generate a write command to store data and a read command to read the data; and
Claim 1: A data processing system comprising:
a compute blade configured to generate a write command to store data and a read command to read the data; and

a memory blade configured to selectively perform read and write operations in response to the read and write commands in a plurality of memories,	
a memory blade configured to selectively perform read and write operations in response to the read and write commands in a plurality of memories,	
wherein the compute blade has a cache memory that stores information about performance characteristics of each of the plurality of memories, and is configured to determine priority information through which eviction of a cache line is carried out based on the stored information.
wherein the compute blade has a cache memory that stores information about performance characteristics of each of the plurality of memories, and is configured to determine priority information of a memory to which an eviction operation of a cache line is performed based on the performance characteristics,
and wherein the compute blade is mounted at a first layer, the memory blade is mounted at a second layer that is different from the first layer, 
Obvious in view of Loh
and the compute blade communicates with the memory blade by supporting of an interconnect blade.
Claim 2: an interconnect blade configured to communicate data between the compute blade and the memory blade.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 21, 23-24, 33 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loh et al US publication US 20120311269.

Regarding claim 1, Loh teaches a data processing system (see figure 1a) comprising:
a compute blade configured to generate a write command to store data and a read command to read the data (processor 105, see para 0052, a processing core executing an instruction that reads or modifies the data); and
a memory blade configured to selectively perform read and write operations in response to the read and write commands in a plurality of memories (off-chip memory 130, see para 0035, a multi-core processor 105 that has access to two kinds of main system memory: off-chip memory 130 and stacked memory 125),
wherein the compute blade has a cache memory that stores information about performance characteristics of each of the plurality of memories (cache memory 112, 117 and 120, see para 0036, System 100 also includes multiple data caches, which may include caching logic configured to implement cache management policies that consider the relative performance characteristics of memories 125 and 130), and is configured to determine priority information through which eviction of a cache line is carried out based on the stored information (see para 0046, the caching logic uses an eviction policy to determine a victim block to evict from the cache… the eviction policy may consider the performance characteristics of different memories when determining which block to evict), and
Wherein the compute blade is mounted at a first layer, the memory blade is mounted at a second layer that is different from the first layer (see figure 1 shows that processor 105 and off-chip memory are mounted at two different sites or layers, see para 0035, Off-chip memory 130 may be separate from processor 105. For example, off-chip memory 130 may be implemented as one or more DRAM chips), and the compute blade communicates with the memory blade by supporting of an interconnect blade (see para 0041, to access memory 190 on node 175, processor 145 may use the intra-node interconnect of node 140, memory controller 160, system interconnect 170, and memory controller 192).

Regarding claim 2, Loh further teaches the compute blade includes:
a central processing unit (CPU) configured to generate a command to control the memory blade (see para 0035, a multi-core processor 105 that has access to two kinds of main system memory);
the cache memory configured to store data for the central processing unit (CPU) in a cache line (cache 112, 117 and 120, see para 0067, a processor has attempted to access memory data that is resident in the cache), and to determine priority information of a memory to which an eviction operation of the cache line is performed based on the performance characteristics (see para 0046,  the eviction policy may determine which block to evict by applying a heuristic that accounts for both retention priority and the performance characteristics of the respective memories that store each of the possible victim blocks); and
an input/output (I/O) interface between the central processing unit (CPU) and the memory blade (see figure 6, interconnect 640, see para 0081, the one or more processors 660, the storage device(s) 650, and shared memory 610 may be coupled via interconnect 640).

Regarding claim 3, Loh further teaches the cache memory includes:
a way block configured to store cached data for the central processing unit (CPU) (see para 0003, To facilitate access to memory data, processors often include one or more small, fast memory caches to cache memory data that is likely to be needed again soon. When the processor needs to access memory, it first checks the data cache for the data and accesses main memory only if the required data is not in the cache);
a data processor configured to process data to perform the eviction operation of the cache line (see para 0046, the caching logic uses an eviction policy to determine a victim block to evict from the cache);
a characteristic storage circuit configured to store the performance characteristics (see para 0032, cache management policies that consider the relative performance penalties of evicting different cache blocks. Such a performance penalty may take the form of any performance characteristic of the memory from which a given block is cached); and
an eviction circuit configured to determine priority information of the memory in response to the performance characteristics, and to perform the eviction operation in the memory according to the determined priority information (see para 0029, A cache management policy may refer to any logic and/or mechanisms by which the cache logic determines which cache blocks to insert and/or evict and when).

Regarding claim 4, Loh further teaches the performance characteristics include any one of a data access speed, a refresh period, and an on-chip leakage amount (see para 0008, The characteristic may include latency, bandwidth, power consumption, and/or other measures of access to the memory).

Regarding claim 5, Loh further teaches the data processor is configured to process the data to perform the eviction operation after determining the priority information of the memory (see para 0046, the eviction policy may determine which block to evict by applying a heuristic that accounts for both retention priority and the performance characteristics of the respective memories that store each of the possible victim blocks).

Regarding claim 21, Loh further teaches the data processor replaces the cached data using a Least Recently Used (LRU) operation (see para 0077, The techniques described herein may be generally applicable to many different cache designs, such that various types of caches that implement different cache management policies (e.g., LRU, PLRU, RRIP, NRU, Clock, etc.) ).

Regarding claim 23, Loh further teaches the interconnect blade configured to communicate data between the compute blade and the memory blade (see para 0041, to access memory 190 on node 175, processor 145 may use the intra-node interconnect of node 140, memory controller 160, system interconnect 170, and memory controller 192).

Regarding claim 24, Loh further teaches the memory blade includes: Page 3 of 10Appl. No. 16/860,850the plurality of memories in which the read operation and the write operation are performed; and a controller configured to selectively access the plurality of memories in response to a request received from the compute blade (see para 0041, System 135 may also include multiple memories (e.g., 155, 190)).

Regarding claim 33, Loh further teaches the data processor is configured to process data after determining the priority information of the memory (see para 0050, the caching logic inserts the given cache block into the cache with the determined initial retention priority).

Regarding claim 34, Loh further teaches the compute blade and the memory blade are mounted into a computing rack to be distinguishable from each other (see figure 1a, the processor 105 and the stacked memory 125 or the off-chip memory 130 are mounted in the system 100 e.g. a computing rack and are distinguishable from each other).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Loh as applied to claims above, and further in view of Chandrakar et al US 20140115225.

Regarding claim 22, Loh teaches all the features with respect to claim 3 as outlined above.
But, Loh fails to teach the data processor replaces the cached data using a First-In First-Out (FIFO) operation.
However, Chandrakar teaches replaces cached data using a First-In First-Out (FIFO) operation (see para 0025, A First In First Out (FIFO) algorithm may remove an address that is identified as the first address to be stored in the cache. A FIFO algorithm may be modified for use in logic 152 by one or more of the processes of FIGS. 4 through 7).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the cache management policy of Loh and further incorporate FIFO operation.
The motivation for doing so is to increase flexibility and versatility of the cache management system.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Loh as applied to claims above, and further in view of Gzym et al US Patent No. 5,717,884.

Regarding claim 25, Loh teaches all the features with respect to claim 24 as outlined above.
But, Loh fails to teach a data controller configured to control data that is communicated between the compute blade and the plurality of memories; a plurality of memory controllers configured to control communication of the data between the data controller and the plurality of memories; and an input/output (I/O) interface that is an interface between the data controller and the compute blade.
However, Gzym teaches a data controller (see figure 1, host director 151, 152) configured to control data that is communicated between the compute blade and the plurality of memories (host processors 111, 112 and storage devices 121-124); a plurality of memory controllers configured to control communication of the data between the data controller and the plurality of memories (controllers 141, 142); and an input/output (I/O) interface that is an interface between the data controller and the compute blade (data channels 131, 132).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the controller of Loh and further incorporate data controller, memory controller and I/O interface of Gzym.
The motivation for doing so is to increase expandability for the pluralities of memory in the system.

Regarding claim 26, Gzym further teaches in response to the write command, the data controller receives data to be written from the compute blade and writes the received data in a first memory from among the plurality of memories; and in response to the read command, the data controller reads data stored in a second memory from among the plurality of memories and outputs the read data to the compute blade (see figure 6A, 6B and 7 for execution steps of read/write command).

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Loh as applied to claims above, and further in view of Udipi et al US 20140149653.

Regarding claim 27, Loh teaches all the features with respect to claim 1 as outlined above.
But, Loh fails to teach the plurality of memories include: a first-group memory in a first temperature environment; a second-group memory in a second temperature environment; and a third-group memory in a third temperature environment, wherein the second temperature is lower than the first temperature and the third temperature is lower than the second temperature.
However, Udipi teaches a plurality of memories include: a first-group memory in a first temperature environment; a second-group memory in a second temperature environment; and a third-group memory in a third temperature environment, wherein the second temperature is lower than the first temperature and the third temperature is lower than the second temperature (see figure 1, region 0 associated with temperature sensor T0, region 1 associated with temperature sensor T1, region 2 with temperature sensor T2, also see para 0039, regions with a tendency to suffer less heating and accordingly operate at a lower temperature… Regions of the memory which tend to suffer increased temperature when they are worked hard).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the pluralities of memories of Loh and incorporate grouping the memories with different temperature environments.
The motivation for doing so is to optimize the performance of the memories in different environments.

Regarding claim 28, Udipi further teaches the first-group memory, the second-group memory, and the third-group memory are the same kind of memories (see para 0027, In the context of memories which are dynamic memory requiring a periodic refresh operation to retain data values (e.g. DRAM memories)).

Regarding claim 29, Udipi further teaches the plurality of memories have different performance characteristics (see para 0015, The memory behavioral characteristics are ones in which the behavior of the memory varies between the different regions).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Loh and Udipi as applied to claims above, and further in view of Furutani US Patent No. 5,434,533.

Regarding claim 30, the combination of Loh and Udipi teaches all the features with respect to claim 27 as outlined above.
But, the combination of Loh and Udipi fails to teach the first-group memory has a first access speed; the second-group memory has a second access speed faster than the first access speed; and the third-group has a third access speed faster than the second access speed.
However, Furutani teaches the first-group memory has a first access speed; the second-group memory has a second access speed faster than the first access speed; and the third-group has a third access speed faster than the second access speed (see col 12 ln 18-20, In general, the operation speed of the DRAM decreases, as the ambient temperature increases).
Therefore, it would have been obvious for a person having ordinary skill in the art to implement memory groups with different temperatures corresponding with different access speeds.
The motivation for doing so to optimize the performance of the memories in different temperature environments.

Allowable Subject Matter
Claims 31-32 are regarded as comprising allowable subject matter and would be allowable (1) if rewritten in independent form including all of the limitations of the base claim and any intervening claims and (2) upon acceptance of the Terminal Disclaimer to overcome the double patenting rejection set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gostin et al US publication US 20110129225 discloses a computing system having compute blades, memory blades and input/output blades in different layers.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Primary Examiner, Art Unit 2184